UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 97-1989



HARBISON STATION APARTMENTS,

                                             Plaintiff - Appellee,

         versus


DENISE CORDERO,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (CA-97-1841-3-17BD)


Submitted:   December 18, 1997           Decided:   January 6, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Denise Cordero, Appellant Pro Se. Charles Elford Carpenter, Jr.,
RICHARDSON, PLOWDEN, CARPENTER & ROBINSON, Columbia, South Caro-
lina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Appellant appeals the district court's order remanding

this case to the state court. A district court order remanding a

case to the state court from which it was removed generally is not

appealable. 28 U.S.C. § 1447(d) (1994); Thermtron Prods., Inc. v.
Hermansdorfer, 423 U.S. 336, 342 (1976); Nutter v. Monongahela

Power Co., 4 F.3d 319, 321 (4th Cir. 1993). Because none of the

exceptions apply here, we dismiss the appeal from the remand order.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court
and argument would not aid the decisional process.




                                                         DISMISSED




                                2